Case 1:21-mj-00136-MSN Document 2 Filed 04/16/21 Page 1 of 15 PagelD# 2

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division
UNITED STATES OF AMERICA

v

; Case No. 1:21-mj-136
DOUGLAS CHARLES EATMON,

Se ee ee ee” See”

Defendant.

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Edgar Gay, Task Force Officer of the Drug Enforcement Administration (DEA), being

duly sworn, depose and state as follows:
INTRODUCTION

l. lam a Detective with the Fairfax County Police Department. I have been employed
as a police officer with the Fairfax County Police Department (“FCPD”) since 1996. I have been
assigned to the Vice/Narcotics Unit since 2000. I have been assigned to the Drug Enforcement
Administration (“DEA”) since 2006, where I am federally deputized as a Task Force Officer with
the DEA’s High Intensity Drug Trafficking Area Task Force located in Annandale, Virginia.

2 | am “an investigative or law enforcement officer” of the United States within the
meaning of Title 18, United States Code, Section 2510(7); that is, an officer of the United States
who is empowered by law to conduct investigations of, and to make arrests for, offenses
enumerated in Title 18, United States Code, Section 2516.

3: I have investigated violations of federal and state narcotics laws. | have conducted
and participated in numerous narcotics investigations resulting in the arrest and conviction of drug
distributors and seizures of controlled substances. Many of these investigations have dealt with the

distribution and use of cocaine, cocaine base (commonly known as “crack cocaine”), heroin, and
Case 1:21-mj-00136-MSN Document 2 Filed 04/16/21 Page 2 of 15 PagelD# 3

3,4-methylenedioxymethamphetamine (“MDMA”). I have received extensive training in drug
identification, drug distribution methods, and drug enforcement techniques from both state and
federal agencies. As a result, | am familiar with the use, effects, distribution techniques,
appearance, and method of manufacture of controlled substances, including cocaine, crack
cocaine, heroin, and MDMA.

4. I have participated in the execution of more than one hundred search warrants and
have sworn to numerous affidavits in support of arrest warrants and search warrants for illegal
narcotics, paraphernalia related to the use of illegal narcotics, monies or proceeds derived from the
sale of narcotics, and records, ledgers, and documents pertaining to the purchase and sale of
controlled substances.

5: This affidavit is submitted in support of a criminal complaint charging DOUGLAS
CHARLES EATMON with knowingly and intentionally conspiring to distribute 280 grams or
more of a mixture and substance containing a detectable amount of cocaine base, a Schedule II
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and 846.

6. The facts and information contained in this affidavit are based upon my personal
knowledge of the investigation and observations of other law enforcement officers and agents
involved in this investigation. All observations referenced below that were not personally made by
me were related to me by the persons who made such observations.

7. Law enforcement officers have also used a cooperating source of information (“CS-
1”) during this investigation. Regardless of sex, | will use masculine pronouns to refer to CS-1.

CS-1 has proven to be reliable and credible through his long-term use by law enforcement officers.
CS-1 has provided information in the past that has proven to be truthful. The information that CS-

1 has provided in this investigation has been corroborated through various investigative
Case 1:21-mj-00136-MSN Document 2 Filed 04/16/21 Page 3 of 15 PagelD# 4

techniques. CS-1 has a criminal history that includes convictions for concealing merchandise,
uttering, obstruction of justice, assault, distribution of cocaine, possessing cocaine with intent to
distribute, larceny, probation violation, aggravated malicious wounding, manufacture, sale, or
possession of a controlled substance, and assault and battery of a family member. CS-1 does not
have any pending state or federal criminal charges. CS-1 is being financially compensated for
cooperating with law enforcement and for expenses incurred. CS-1’s information concerning
EATMON has been corroborated through physical surveillance, information obtained from
various law enforcement and public databases, the investigation itself, and subpoenaed toll records.
CS-1’s information has never been found to be false or misleading. For these reasons, I consider
CS-1 to be reliable.

8. This affidavit contains information necessary to support probable cause and is not
intended to include each and every fact and matter observed by me or known to the United States.
BACKGROUND

9, In and around January 2020, DEA and FCPD’s Organized Crime and Narcotics
Unit jointly launched an investigation into a drug trafficking organization (“DTO”) operating in
the Eastern District of Virginia. During this investigation, law enforcement developed considerable
evidence that members of this DTO, including EATMON, Co-Conspirator | (“CC-1”), Co-
Conspirator 2 (“CC-2”), Co-Conspirator 3 (“CC-3”), and others conspired to distribute 280 grams
or more of cocaine base within the Eastern District of Virginia. The investigation also revealed
that EATMON’s criminal history includes federal felony convictions for possession with intent to

distribute crack cocaine of at least 50 grams and possession of a firearm while trafficking narcotics.
10. In January 2020, law enforcement received information from CS-1 that CC-1 was

distributing crack cocaine, powder cocaine, and heroin in Fairfax County, Stafford County, and
Case 1:21-mj-00136-MSN Document 2 Filed 04/16/21 Page 4 of 15 PagelD# 5

surrounding areas, all within the Eastern District of Virginia. CC-1 asked CS-1 if he knew anyone
who wanted to purchase heroin, crack cocaine, or powder cocaine, indicating that CC-1 would sell
to them.

11.  CS-1 advised me that CC-1 had previously distributed heroin and cocaine at a job
site located in Stafford County, Virginia, and that he had personally witnessed CC-1 meet with
several drug customers and distribute narcotics to these customers.

12. Thereafter, CS-1 contacted CC-1 and advised him that he (CS-1) had a friend who
wanted to purchase crack cocaine. CC-1 agreed to meet CS-1’s friend. As a result, while posing
as CS-1’s friend in an undercover capacity, I spoke with CC-1 via cellular phone and arranged to
purchase crack cocaine.

13.  CS-1 advised that CC-1 re-distributes crack cocaine, powder cocaine, and heroin
supplied by EATMON to customers within the Eastern District of Virginia. Investigation also
revealed that EATMON was in contact with several cocaine customers and distributors in the
Eastern District of Virginia.

A. January 28, 2020 Attempted Purchase

14. Onor about January 28, 2020, working in an undercover capacity, I contacted CC-
| regarding the purchase of two ounces (approximately 56 grams) of crack cocaine for $2,800.00.
During this conversation, CC-1 advised that he would meet me at the Cinemark Centreville 12 in
Centreville, Virginia, in the Eastern District of Virginia. Once | arrived at the location, I contacted
CC-1 by cellular phone. CC-1 stated he had to meet his supplier before meeting me. CC-I also

asked me to meet him at a different location. Law enforcement subsequently learned that the new
location was the same location at which CC-1 met his supplier, EATMON, prior to meeting me.

That location was at Ravensworth Shopping Center in Springfield, Virginia, within the Eastern
Case 1:21-mj-00136-MSN Document 2 Filed 04/16/21 Page 5 of 15 PagelD# 6

District of Virginia. I advised CC-1 that | would meet him at the original scheduled meet location
or nearby.

15.  CC-1 contacted me and advised that he was near the agreed upon meet location.
Eventually we decided to meet down the street from the Cinemark Centreville 12 parking lot at an
Exxon gas station parking lot in Centreville, Virginia, within the Eastern District of Virginia. |
arrived in the parking lot and parked near CC-1’s vehicle. CC-1 then entered the front seat of my
undercover vehicle. I had in my possession FCPD funds in the amount of $2,800.00. CC-1 then
handed me the suspected crack cocaine. | looked at the suspected crack cocaine and determined
based on my training and experience that the product CC-! prov ided was not good of quality and
was light on quantity. | advised CC-1 of my belief that the crack was not good stuff, to which CC-
1 replied: “I just got it from my man, and it is good.” I gave the suspected crack cocaine back to
CC-1 and told him to get out of my car. Thereafter, | departed the area.

16. The following day, while at the Stafford County job site, CS-] mentioned to
EATMON CC-I’s attempt to sell me cocaine and that | had not approved of its quality. At the
time, CS-1 did not know that EATMON was the narcotics supplier for CC-1 and only knew that
EATMON was CC-1’s boss at the Stafford County job site. EATMON advised CS-1! that he was
CC-1’s source of supply and that he would sell crack cocaine to CS-1’s friend, meaning me.

B. February 4, 2020 Purchase

17. In or around February 2020, I contacted EATMON and arranged to purchase two
ounces of crack cocaine (approximately 56 grams) for $2,800.00. On or about February 4, 2020, I
met EATMON in a previously agreed upon location: the Ravensworth Shopping Center parking
lot in Springfield, Virginia, within the Eastern District of Virginia. Once at the location, | spoke

with EATMON via the same cellular phone number CS-1 had provided for EATMON. EATMON
Case 1:21-mj-00136-MSN Document 2 Filed 04/16/21 Page 6 of 15 PagelD# 7

stated he was nearby and instructed me to park at a nearby 7-Eleven store in Springfield, Virginia,
within the Eastern District of Virginia. EATMON instructed me that once EATMON parked his
vehicle by the 7-Eleven store, he would leave the crack cocaine in the front passenger seat of his
car, exit his vehicle, and go inside the 7-Eleven store. EATMON directed me to pick up the crack
cocaine and leave the $2,800.00 in the front passenger seat. Once EATMON arrived at the 7-
Eleven store, EATMON parked his vehicle near my undercover vehicle, and then exited his
vehicle. EATMON walked into the 7-Eleven store. Thereafter, | opened the unlocked front
passenger side door of EATMON’s vehicle, picked up the suspected crack cocaine, and placed
$2,800.00 in FCPD official funds on the front passenger seat of EATMON’s vehicle. I proceeded
back to my undercover vehicle and field-tested the suspected crack cocaine, which yielded a
positive result for cocaine.

18.  Soonafter, EATMON walked over to my undercover vehicle. A short conversation
ensued between EATMON and me during which I advised EATMON that CC-1 “did not do me
right.” EATMON replied that he was CC-1’s supplier and that sometimes CC-1 will short his
customers regarding the drug amounts. EATMON then told me to let him know when I wanted
additional amounts of crack cocaine, and then EATMON and I departed.

19. Based on my training, experience, and knowledge of this investigation, I assessed
that the crack cocaine purchased from EATMON resembled the same product that I previously
attempted to purchase from CC-1 on or about January 28, 2020. My meeting with EATMON on
February 4, 2020 was audio recorded. The suspected crack cocaine was submitted to the
Commonwealth of Virginia, Department of Forensic Science Laboratory for testing. The

laboratory results indicated that the net weight of the submission was approximately 55.27 grams

of cocaine base.
Case 1:21-mj-00136-MSN Document 2 Filed 04/16/21 Page 7 of 15 PagelD# 8

C. February 20, 2020 Purchase

20. On or about February 20, 2020, | conducted an additional undercover purchase of
crack cocaine from EATMON. The deal was arranged for me to purchase four ounces
(approximately 113 grams) of crack cocaine for $5,200.00 at the same location as the transaction
on February 4, 2020. Prior to my arriving in the 7-Eleven parking lot, FCPD detectives observed
EATMON’s vehicle arrive and park in the 7-Eleven parking lot. EATMON exited his vehicle and
then walked up to the 7-Eleven store, stood in front of the store, and looked around. I contacted
EATMON by cellular phone and advised him that I was near the meet location. EATMON replied
“gk” and confirmed he was at the location. EATMON directed me where to park in the parking
lot. I complied and then walked to the driver side door of EATMON’s vehicle, where EATMON
was now sitting. EATMON exited his vehicle and briefly talked to me. EATMON then directed
me to retrieve the crack cocaine in the front passenger side door of EATMON’s vehicle, while
EATMON stayed outside next to his driver's side door. I opened the front passenger side door of
EATMON’s vehicle and picked up approximately four ounces of suspected crack cocaine. | placed
the $5,200.00 in FCPD official funds the front passenger seat of EATMON’s vehicle. I then
advised EATMON that I would contact him again when I wanted an additional amount of crack
cocaine. EATMON replied, “The next time you want something give me some advance notice.” I
agreed, and EATMON departed the area in his vehicle.

21. The meeting with EATMON on February 20, 2020, was audio recorded. Law
enforcement submitted the suspected crack cocaine to the Commonwealth of Virginia, Department

of Forensic Science Laboratory for testing. The laboratory results indicated that the net weight of

the submission contained approximately 111.59 grams of cocaine base.
Case 1:21-mj-00136-MSN Document 2 Filed 04/16/21 Page 8 of 15 PagelD# 9

D. CS-1’s Additional Conversations with Eatmon Regarding Narcotics

22. In or around February 2020, CS-1 was sitting with EATMON while parked in
EATMON’s vehicle at the Stafford County job site when EATMON showed CS-1 what he
assessed to be approximately a half-kilogram of crack cocaine (500 grams). CS-1 told law
enforcement that the crack cocaine looked like a white large round cookie and that EATMON had
it inside of his yellow work knit hat. EATMON advised CS-1 that the round item was crack
cocaine, and that he was going to sell it to a drug customer that day.

23. In or around March 2020. CS-1 had several other in-person conversations with
EATMON at the Stafford County job site. In one conversation, EATMON told CS-1 that a
shipment of cocaine would be arriving soon, but that he was waiting for approximately $65,000.00,
which was currently “out in the street.” EATMON told CS-1! that once his money returned to him,
EATMON would be able to meet CS-1’s friend (me) and sell to him. EATMON also stated during
one conversation with CS-1 that he had purchased a white Mercedes Benz for CC-2 and that he
had a new Chevrolet Tahoe.

24. Based on my training, experience, and knowledge of this investigation, | believe
that EATMON provides cocaine on consignment to long-standing, trusted customers. | believe
that EATMON was waiting for these customers to pay $65,000.00 in drug proceeds that was owed
to EATMON. I also believe that once EATMON obtained the amount of money owed to him by
his drug customers, EATMON planned to meet with his source of supply to obtain an additional

amount of cocaine that EATMON would redistribute in and around the Eastern District of Virginia.

E. March 2020 Interview of Cooperating Witnesses About Eatmon’s DTO

25.  Inoraround March 2020, I spoke with a Cooperating Witness (“CW-1”) regarding
Case 1:21-mj-00136-MSN Document 2 Filed 04/16/21 Page 9 of 15 PagelD# 10

this investigation. Regardless of sex, | will use masculine pronouns to refer to CW-I. , CW-I is
currently facing state charges for possession with intent to distribute a Schedule I or II controlled
substance, possession of a schedule I or II controlled substance, possession of a firearm while
possession with intent to distribute a Schedule I or II controlled substance, possession of a firearm
by a convicted felon, and possession of paraphernalia. CW-I is providing information to law
enforcement in the hopes of receiving favorable consideration in his pending criminal case. The
information he has provided during this investigation has been corroborated where possible and
has not been found to be false or misleading in any material respect. Further, CW-1 has provided
law enforcement with information contrary to his penal interest. For these reasons, I consider CW-
1 to be reliable.

26. During the interview, CW-1 provided law enforcement with information regarding
EATMON’s DTO, including information about EATMON, CC-1, CC-2, and CC-3. CW-1 told
law enforcement that he obtained crack cocaine and powder cocaine from CC-1, EATMON, and
CC-2 on numerous previous occasions.

27.  CW-1 told law enforcement that, in or about the summer of 2018, CC-1 approached
CW-1 while at work at Stafford County job site and referenced powder cocaine and crack cocaine.
Soon thereafter, CW-1 said he started obtaining user amounts from CC-1, which amounted to
approximately 1 gram of crack cocaine for $20.00. Then, CW-1 started purchasing quarter-ounce
amounts (approximately 7 grams) of crack cocaine, and he eventually began selling crack cocaine
for a profit.

28. Within an approximately one-month period, CW-| said he increased the drug
amounts and started purchasing between 2 ounces (approximately 56 grams) and 4 ounces

(approximately 113 grams) of crack cocaine from CC-1 ata time. Thereafter, CW-1 said he started
Case 1:21-mj-00136-MSN Document 2 Filed 04/16/21 Page 10 of 15 PagelD# 11

consistently purchasing 4 ounces of cocaine (approximately | 13 grams), half of which was crack
cocaine, and the other half was powder cocaine, every couple of days.

29.  Asaresult of CW-I selling the drugs he obtained from CC-1 so quickly, CW-1 said
he drew EATMON’s attention. CW-1 recalled he purchased from CC-1 for approximately 2 to 5
months before meeting EATMON regarding drug transactions. In or around late summer or early
winter of 2018, CW-1 said that EATMON approached him and advised CW-1 that he was CC-1’s
“source of supply.” In addition, EATMON advised CW-I that he would provide CW-1 with a
better price on the drugs when he bought straight from him (EATMON). After the meeting with
EATMON, CW-1 started purchasing 4 ounces of crack cocaine exclusively from EATMON every
few days.

30. During the interview, | showed CW-1 a picture of EATMON, who CW-1 identified
as “boss man” and also as “Doug.” CW-1 also positively identified a picture of CC-] during this
interview. Further, when I showed CW-1 a picture of CC-2, CW-1 identified CC-2.

31. | CW-1 said that there were several times when CW-1 and CC-1 met with EATMON
inside EATMON’s vehicle at the Stafford County job site. CW-1 said that during these meetings
they would each pay EATMON what they owed him for narcotics that they had received on
consignment, and then they would obtain additional amounts of cocaine on consignment.

32.  CW-I told law enforcement that when he first started buying from EATMON, CW-
1 would obtain 4 ounces of crack cocaine at the job site every two to three days. CW-1 did not
have a car, so he would have the crack cocaine on his person, inside his book bag. He said there
were also times EATMON would drop CW-1 off at his residence, so that CW-1 could put the crack

cocaine inside CW-I’s residence. At some point, CW-1 said that he advised EATMON that he did

10
Case 1:21-mj-00136-MSN Document 2 Filed 04/16/21 Page 11 of 15 PagelD# 12

not want to have crack cocaine on his person at the job site anymore, so EATMON started driving
to CW-1’s residence to conduct their drug transactions.

33. Thereafter, CW-1 started purchasing 8 to 10 ounces of cocaine every 2 to 3 days.
At this point, CW-1 said he was getting all “soft” (powder) cocaine and cooking it “hard” himself
(into crack cocaine). CW-1 said that the most CW-I ever purchased on one occasion from
EATMON was 18 ounces (approximately one-half kilogram) of cocaine. CW-| stated he was
purchasing approximately a half kilogram to one kilogram of cocaine every month for
approximately a 1-year period, concluding in or around February 2020.

34. Furthermore, CW-1 advised that he met with both EATMON and CC-2
approximately 4 or 5 times by CW-1’s residence to conduct drug transactions, the last time being
earlier in 2020. CW-1 explained that on several occasions EATMON and CC-2 came by CW-l’s
house to obtain the drug debt CW-1 owed EATMON, and then provided CW-1 with additional
cocaine on consignment. CW-1 said that when CC-2 accompanied EATMON, CC-2 always drove
EATMON’s vehicle, and EATMON rode in the front passenger seat of the vehicle. CW-1 further
explained that when EATMON and CC-2 arrived at CW-1’s residence, CW-1 entered the back-
passenger seat and gave CC-2 his money in a black bag. Thereafter, EATMON gave CW-|
additional cocaine. CW-1 said that EATMON used a kitchen scale, placed in between his legs, to
weigh the cocaine prior to giving it to CW-1. Further, while the deal was being conducted, CC-2
drove them around the neighborhood. CW-1 observed that EATMON and CC-2 always had an
additional amount of cocaine left in EATMON’s vehicle after CW-1 obtained his drug amount.

When the drug transaction was over, CW-1 would exit EATMON’s vehicle and EATMON and

CC-2 departed the area.
Case 1:21-mj-00136-MSN Document 2 Filed 04/16/21 Page 12 of 15 PagelD# 13

35. In January 2020, the Stafford County Sheriff's Office’s (SCSO) Special
Investigation Unit conducted two controlled buys from CW-1 at CW-1’s residence.

36. Then, on January 31, 2020, CW-1 overdosed at his residence on suspected heroin,
fentany!, or other Schedule I or II substances. Based on CW-1’s information, the location of his
overdose was the same residence that EATMON would visit to pick up money and drop off
narcotics. SCSO deputies responded to the overdose and, after CW-1 was stabilized, seized from
CW-1’s person a quantity of crack cocaine, several syringes, and cash. Near where CW-1 was
found, officers noticed empty baggies consistent with the packaging in which drugs are often sold.
An AR-style semi-automatic firearm was also nearby in plain view on a table.

37. The next day, February 1, 2020, officers executed a search warrant at CW-l’s
residence based on the two controlled buys and CW-1’s overdose. Law enforcement observed and
seized a large quantity of suspected crack cocaine from the bedroom CW-1 shares with his
girlfriend.

38. Asa result of this evidence, CW-| was charged and arrested for possession with
intent to distribute a Schedule I or I! controlled substance, possession of a schedule I or Il
controlled substance, possession of a firearm while possession with intent to distribute a Schedule
I or II controlled substance, possession of a firearm by a convicted felon, and possession of
paraphernalia. CW-1 is currently incarcerated on these charges.

39. When I spoke to CW-1 at the jail, he stated that all the crack cocaine at his house
came from EATMON, whom he called “Boss Man”. CW-I advised that he paid EATMON in cash

and using a cellular phone application called Cash App. CW-1 gave me consent to search his

phone.

12
Case 1:21-mj-00136-MSN Document 2 Filed 04/16/21 Page 13 of 15 PagelD# 14

40.

In CW-I’s Cash App, there is a payment and transaction history. A photo of

EATMON’s face appears on that history. EATMON’s Cash App account is under the name “Doug

E $ChekCutter.” The transaction histo

ry shows that CW-1 paid EATMON $28,500.00 in 51

different payments between August 23, 2019 and January 30, 2020. The payment history is as

follows:

Date of Transaction Amount Date of Transaction Amount

August 23, 2019
August 29, 2019
August 30, 2019
September 2, 2019
September 2, 2019
September 7, 2019
September 10, 2019
September 13, 2019
September 13, 2019
September 13, 2019
September 17, 2019
September 18, 2019
September 19, 2019
September 21, 2019
September 30, 2019
October 3, 2019
October 4, 2019
October 7, 2019
October 9, 2019
October 11, 2019
October 17, 2019
October 19, 2019

41.

$418.00
$750.00
$100.00
$200.00
$60.00
$340.00
$245.00
$65.00
$725.00
$700.00
$648.00
$300.00
$450.00
$675.00
$50.00
$310.00
$630.00
$720.00
$1,050.00
$30.00
$325.00
$350.00

November 1, 2019
November 4, 2019
November 4, 2019
November 6, 2019
November 12, 2019
November 18, 2019
November 22, 2019
November 25, 2019
November 25, 2019
November 25, 2019
November 28, 2019
November 30, 2019
November 30, 2019
December 1, 2019
December 5, 2019
December 7, 2019
December 13, 2019
December 14, 2019
December 16, 2019
December 24, 2019
December 26, 2019
December 28, 2019

$200.00
$600.00
$15.00
$500.00
$230.00
$500.00
$500.00
$500.00
$1,000.00
$100.00
$130.00
$350.00
$250.00
$550.00
$350.00
$1,575.00
$300.00
$950.00
$700.00
$360.00
$1,000.00
$1,375.00

Date of Transaction

December 31, 2019
January 2, 2020
January 11, 2020
January 24, 2020
January 24, 2020
January 30, 2020

TOTAL:

Amount
$3,780.00
$250.00
$725.00
$1,000.00
$770.00
$800.00

$28,501.00

The Cash App transaction history also included a cancelled payment of $975.00 on

December 13, 2019 and several messages. One message, sent with the December 28, 2019

payment of $1,375.00, stated: “how you like meNOW gol...” Another message, sent with the

December 31, 2019 payment of $3,780.00, stated: “strippers.” CW-1 told me that he would use

the message “strippers” when he was paying EATMON for a drug debt.

13
Case 1:21-mj-00136-MSN Document 2 Filed 04/16/21 Page 14 of 15 PagelD# 15

42. In addition to these payments, on three different occasions, EATMON asked CW-
1 to send drug-debt payments to Asia Tai Robinson—Cash App username of “$Asia Tai”—to

cover his child support. Those payments included:

 

 

 

 

 

Date of Transaction Amount
September 24, 2019 $831.00
September 26, 2019 $640.00
October 31, 2019 $400

 

 

 

43, Moreover, CW-1’s phone has three phone numbers listed for EATMON, who is
listed as “BOSS.” One of the three phone numbers is the same phone number that I used to contact
EATMON to conduct my controlled purchases with him. One of the other numbers was a phone
number that CS-1 had listed for EATMON.

F. November 13, 2020 Conversation between CS-1 and Eatmon

44. On November 13, 2020, under law enforcement direction, CS-1 contacted
EATMON via cellular phone. CS-1 stated to EATMON, “I’m going to need something, and I’m
working with $1,400.00”. EATMON replied, “If I come home today, I got you.” EATMON then
stated to CS-1, “You know [J.], right? [J.] got half my stuff.”

45. | am aware that during this investigation CS-1 contacted EATMON under my
direction and requested an ounce (approximately 28 grams) of cocaine base (crack cocaine) from
EATMON. CS-1 advised EATMON that he had only $1,400.00. EATMON advised CS-1 that he
would sell the cocaine to CS-1 if he was going to be in the area. In addition, EATMON advised
CS-1 that [J.] had a larger quantity of EATMON’s cocaine. | have identified [J.], as J.M., a drug
customer of EATMON’s DTO. Furthermore, I am aware that J.M. has obtained more than two

kilograms of cocaine from EATMON.
Ca D1 mi. ;
se 1:21-mj-00136-MSN Document 2 Filed 04/16/21 Page 15 of 15 PagelD# 16

G. CS-1’s February 2021 Information Regarding Eatmon

46. In or around February 2021, CS-1 advised me that EATMON had a long line of
people waiting to obtain cocaine from EATMON at a construction site located in the Eastern
District of Virginia. | am aware that EATMON’s new construction assignment was located near
Interstate 64 in Williamsburg, Virginia. I am aware that EATMON stays in the area of Newport
News, Virginia during the week, and on weekends EATMON returns to his residence and drug-
stash location in Hyattsville, Maryland.

CONCLUSION

46. Based on the facts outlined above, there is probable cause to believe that, from in

and around late 2018 through on or about March 2021, within the Eastern District of Virginia,

DOUGLAS CHARLES EATMON knowingly and intentionally conspired to distribute 280 grams

or more of a mixture and substance containing a detectable amount of cocaine base, a Schedule II

Le p

Task Force Officer
Drug Enforcement Administration

controlled substance.

Attested to by the applicant in accordance
with the requirements of Fed. R. Crim. P. 4.1
by telephone on April 16, 2021.

SQXR sy

ivan D. Davis
United States Magistrate Judge

15
